Citation Nr: 1316968	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral vision loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to November 1952.  Subsequently, he completed reserve service with the Army National Guard and Air Force Reserve. 

This matter was last before the Board of Veterans' Appeals (Board) in February 2011, on appeal from a June 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.  In the June 2007 rating action, the RO denied the benefit sought on appeal.  The Veteran timely perfected an appeal to the Board.  In February 2011, the Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.

As an initial matter, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  In November 2012, the Veteran mailed VA two Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) forms (VA Form 21-4142).  He requested that VA obtain records of "any and all [treatment records] on eyes and vision" from the VA Medical Centers located in Dublin and Augusta, Georgia.  Presently there are no VA treatment records associated with the claims file.  Further, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether or not those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO/AMC should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While this matter is on remand, the RO/AMC should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal.  As the Veteran has reported on-going care from Dr. Norman Nelson of Retina Associates of Middle Georgia, but no records from that provider dated after November 30, 2010 appear in the claims file, the RO/AMC should specifically request that the Veteran either submit copies of any such subsequent treatment records or authorize VA to obtain them on his behalf.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b) (1) (West 2002); but see 38 U.S.C.A. § 5103(b) (3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal in light of all pertinent evidence and legal authority.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Gather any outstanding VA treatment records.  NOTE that the Veteran has reported receiving eye and/or vision care at the VA Medical Centers in Dublin and Augusta, Georgia.  Associate all available records with the claims file.  If no such records are available, include documentation of the unavailability in the claims file. 

2. Afford the Veteran an additional opportunity to submit any private medical evidence that is not evidenced by the current record.  Provide him with forms authorizing the release of any outstanding private treatment records to specifically include, but not limited to, records of care by Retina Associates of Middle Georgia (Dr. Norman Nelson) occurring after November 30, 2010.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

4.	After all records and/or responses have been received from each contacted entity and associated with the claims file, readjudicate the remanded claim.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and the applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



